IN THE COURT OF APPEALS OF
                    TENNESSEE AT NASHVILLE November 28,
                                           2012 Session

                            ESTATE OF JOE BOYD MARTIN

                           Appeal from the Circuit Court for Wilson
                          County No. 08CV1276John D. Wootten, Jr.,
                                            Judge


                      No. M2011-00901-COA-R3-CV - Filed May 28, 2013



This case involves a claim first asserted against a decedent’s estate by the decedent’s longtime
companion, and then pursued after her death byher heirs The claim was transferred from the probate
court to the chancery court and then, by agreed order, to the circuit court for a jury trial. The jury
upheld the validity of the claim, and the court entered a judgment on the verdict. The decedent’s
heirs then filed post-trial motions contendingthat the circuit court lacked jurisdiction over the claim.
Afterextensive briefing, the circuit court agreed with thosearguments and vacated its own judgment.
We reverse the trial court and reinstate its original judgment.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed

PATRICIA J. COTTRELL, P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT and RICHARD H. DINKINS, JJ., joined.

MichaelRayJennings,Lebanon,Tennessee,forthe appellants,RobertLutherPettit,Leonard Haven
Pettit, David Blaine Pettit, Estate of Joe Boyd Martin.

Michael W. Ferrell, Mt. Juliet, Tennessee, for the appellees, Steven B. Martin, Joseph M. Martin.

                                              OPINION

                                        I. A PROBATE CLAIM

        Joe Boyd Martin and Wilma Pettit were long-time companions who lived together for fifteen
years but never married. They also jointly operated a fruit stand on Highway 70 in Mt. Juliet for
several years. On September 11, 1991, Mr. Martin entered into a lease/purchase agreement on a
house and lot in Lebanon. The pricewas $35,000, with annual interest of 10%, to be amortized over

                                                  -1
a period of fifteen years. The seller/lessor was Mrs. Vera Ethridge.

        On March 15, 1992, Mr. Martin and Ms. Pettit went to see Vera Ethridge. Mr. Martin told
Ms. Ethridge that he wanted Ms. Pettit to have his interest in the leasepurchase agreement. He asked
Vera Ethridge’s daughter-in-law, Sandra Ethridge, to write out his intentions for him because his
handwriting was poor. The resulting hand-written note is addressed to Mrs. Vera Ethridge and
reads,“In the event of my death it is mysincere wish that Wilma Jean Pettit be given myequityand
allowed to take over payments on the property I purchased from you at 904 West Spring St.,
Lebanon, Tennessee.” Mr. Martin signed the note, and his signature was notarized by Sandra
Ethridge.

         Mr. Martin died intestate on October9, 2004, at the age of sixty-eight. Mr. Martin’s two sons
and heirs at law, Steven B. Martin and Joseph M. Martin (“the Martins”) were named as
co-administrators of their father’s estate. Ms. Pettit filed a claim against Mr. Martin’s estate in the
Probate Court of Wilson Countyon February24, 2005. Amongother things, she contended that Mr.
Martin’s letter to Mrs. Ethridge constituted an assignment of his interest in the Spring Street property
to her, and she asked the court to award her the agreement and all the equityin the property.1She also
asked that her claim be heard by a jury.

        The Martins filed an exception to Ms. Pettit’s claim in the Probate Court, stating that “the
claim is not valid, and has no basis in law or in fact, and the claim should be denied in full.” Their
objection did not set out anyspecificreason whythe Martins believed that Ms. Pettit’s claim[s] was
not valid, but in an amendment to their exception, they asserted several defenses, including lack of
consideration, failure to make a complete gift, failure to satisfy the requirements of the Statute of
Wills, and undue influence.2

         Ms.Pettit died on November 28,2006,and a “Suggestion of Death” was subsequently filed
in the probate court. Ms. Pettit left a Last Will and Testament which was properly probated. It
left all of her property to her three sons (“the Pettits”) in equal shares, with her son Leonard
Haven Pettit designated as her executor. Thereafter, the Pettits pursued her claim against the


1
         Ms. Pettit’s Claim Notice actually incorporated seven separate claims against Mr. Martin’s estate.
Aside from the house on Spring Street, the subjects of those claims included the fruit stand, a 1973 van, a
long list of items of personal property, and a claim for personal services. The jury reached verdicts on three
of those claims, and the other four were dismissed. The only claimon appeal is the oneinvolving the Spring
Street property.

2
        Tenn. Code Ann. § 30-2-314(a) states, inter alia, that each exception to a claim “shall include a
reasonably detailed explanation of the ground or grounds upon which the person making such exception
intends to rely.”

                                                     -2
estate of Mr. Martin. The record indicates that her interest in the West Spring Street property in
Lebanon constituted the bulk of her reported estate.

       The Probate Court transferred the case to the Chancery Court, deeming that to be

appropriate because Ms. Pettit had requested a jury trial, and the matter was set for trial. Prior to
trial, however, the Martins filed a motion to transfer the case from Chancery to
CircuitCourt,contending that “the ChanceryCourt lacks subjectmatter jurisdiction over this
proceeding,” and that under Tenn. Code Ann. § 30-2-314, the only proper place for jury trial was
the Circuit Court. The case was subsequently transferred by Agreed Order to the Circuit Court.
When a claim or exception contains a demand for a trial by jury, “the probate court clerk shall
certify the claim and the exception to the circuit court for trial by jury upon the issues made by
the claim and exception.” Tenn. Code Ann. § 30-2-314(b)(1).

        The Martins continued to make payments on the West Spring Street property after their
father’s death until they paid the indebtedness on the property in full. On January 17, 2008, Vera
Ethridge executed a warranty deed to the Martins as “Co-Administrators of the Estate of Joe Boyd
Martin, their heirs and assigns forever.” The Martins subsequently asked Ms. Etheridge to execute
a deed of correction to the same property, modifying the conveyance so as to vest record title in the
Martins as the “Heirs of Joe Boyd Martin” rather than as his co-administrators. She did as requested.

        The jury trial was conducted in the Circuit Court of Wilson County on October 7, 2009.
Testifying witnesses were Steven Martin, Sandra Ethridge and Leonard Haven Pettit. The jury
verdict form included the question, “[d]o you find that Mr. Martin validly assigned the lease
purchase agreement for the West Spring Street, Lebanon property to Ms. Pettit?” The jury’s
unanimous answer was yes. The trial court filed an order in accordance with the jury verdict and
declared that the West Spring Street property “is hereby vested in the three claimants [the Pettits]
in equal shares.” The court directed the Register to Deeds to record its order as a transfer of title to
the property.

        The Martins filed a number of post-trial motions, including a Motion for New Trial, a Motion
to Alter or Amend Judgment, and a Motion to Dismiss for Lack of Subject Matter Jurisdiction. In
all those motions, they contended for the first time (contradicting the assertions they made in their
own prior motion to transfer the case) that the Circuit Court lacked subject matter jurisdiction under
the Claims Act to award the real property to the Pettits. After extensive briefing by both sides, the
Circuit Court agreed with the Martins’ arguments, and vacated its entire judgment. This appeal
followed.




                                                  -3
                                      II. THE JURISDICTIONAL ISSUE

       The onlyissue on appeal is whether the trial court correctly concluded that it was obligated
to vacate its own judgment because it lacked subject matter jurisdiction over the claim and
exception. Becausethat issue involves a question of law, our review of the dismissal is de novo, with
no presumption of correctness attached to the trial court’s conclusions of law or to its
judgment.3Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn. 1995); Union Carbide Corp. v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993).

        All creditors of a decedent’s estate areentitled to file claims within the statutoryperiod after
the issuance of letters testamentaryor of administration. Tenn. Code Ann. § 302-306. “It was settled
at an early day, and the decision has been followed, that all persons are considered ‘creditors’ who
have demands originating from contracts or agreements.” Collins v. Ruffner, 206 S.W.2d 298, 300
(Tenn. 1947). Ms. Pettit met the definition of a creditor of Mr. Martin’s estate by virtue of Mr.
Martin’s note of March 15, 1992. Of course, the Martins were entitled to respond by filing an
exception, and to raise as manyvalid defenses to the Ms. Pettit’s claim as theywished. Theydid not
assert the defense that the real property, or the purchase agreement for the real property, was not
actuallya part of their late father’s estate. As discussed earlier, a partyseekinga jurytrial is entitled
to have the claim and exception tried in circuit court.

       The basic premise of the Martins’ argument that the court lacked jurisdiction is that the
Spring Street property never became part of the estate of Joe Boyd Martin and, therefore, the
property was never subject to the probate court’s jurisdiction and, therefore, the Circuit Court did
not have subject matter jurisdiction to try title to that property under the probate jurisdiction that it
had assumed when the matter was transferred to it for jurytrial.4Theynote that under both common
law and statute, “Thereal propertyof an intestate decedent shall vest immediatelyupon death of the
decedent in the heirs . . .” Tenn. Code Ann. § 31-2103; In re Estate of Vincent, 98 S.W.3d 146, 149
(Tenn. 2003); McCluskey v. Weaver, 667 S.W.2d 747, 750 (Tenn. Ct. App. 1982); Clay v. Hall, 597



3
        The Martins do not deny that the Circuit Court had jurisdiction over the Pettits’ claims for personal
property, and they even urge this court to rule that the portion of the courts’ judgment of February 24, 2009,
dealing with the personal property of the estate was correct and should be affirmed.

4
         During oral argument, the Martins referred to the Circuit Court as exercising merely appellate
jurisdiction over the property, as opposed to the original jurisdiction that has been conferred on the probate
court under Tenn. Code Ann. § 16-16-107(a)(1). But the case was transferred to the Circuit Court for the
purposes of jury trial under Tenn. Code Ann. § 30-2-314(b)(1),which declares that if a demand for jury trial
is made, “the probate court clerk shall certify the claimand the exception to the circuit court for trial by jury
upon the issues made by the claim and exception.” No ruling on the claim and exception had been made by
the probate court, so there was nothing to consider in an “appeal.”

                                                       -4
S.W.2d 737, 738 (Tenn. Ct. App. 1980). Theyaccordinglycontend that as their father’s heirs at law,
the real property became theirs as heirs even before they initiated probate of their father’s estate.


       The Martins acknowledge that Joe Boyd Martin did not own the disputed property in fee
simple at the time of his death, because he had not yet made the final payments on the lease
purchase agreement. They contend, nonetheless, that the trial court was not thereby precluded
from finding that the property vested immediately in them. They rely on the doctrine of equitable
conversion, under which a contract for real estate in the hands of the purchaser is treated as real
property, while in the hands of the seller it is treated as personalty. See Campbell v. Miller, 562
S.W.2d 827, 831-32 (Tenn. Ct. App. 1977).

        However, even under the Martins’ assertions, the heirs would have inherited only the
lease/purchase agreement,notthe realpropertyitself. Mr.Martin’sinterestin thatagreement is the
only thing that could have passed directly to the heirs outside the probate estate. The fact that the
Martins later convinced the fee owner, Ms. Etheridge, to deed the property to them as
co-administrators and then as heirs does not change the nature of what the heirs could have
inherited by law at the date of their father’s death.

        Additionally, the Martins’ theory ignores an important principle of law. It is axiomatic
that a partycannot conveyan interestin propertygreater than the interest he holds. See Guffey
v.Creutzinger,984 S.W.2d 219,223 (Tenn.Ct.App.1998)(citing Prichard Bros.
v. Causey, 12 S.W.2d 711, 712 (Tenn. 1929)); Burch v. McKoon, Billings & Gold, P.C.,
M2004-00083-COA-R3-CV, 2005 WL2104611 at *2 (Tenn. Ct. App. Aug. 31, 2005) (no Tenn. R.
App. P. 11 application filed). Here, that would be the decedent’s interest in the purchase agreement.
At the time of Mr.Martin’s death,Ms.Etheridge was the fee owner and the seller in an uncompleted
lease/purchase agreement. Additionally, if Ms. Pettit had an interest in the agreement or the real
property, legal or equitable, then the Martins could only take the agreement subject to her interest.

        Mr. Martin’s letter of March 15, 1992, purported to give Ms. Pettit his equity in the real
property and his right to perform the rest of the agreement. In other words, the letter attempted to
assign Mr. Martin’s interest in the executory purchase agreement to Ms. Pettit. If that letter
constituted an enforceable assignment, then Ms. Pettit held an equitable or legal interest in the
agreement and the property. Of course, the validityofthe assignment, and consequentlythe existence
and nature of the interest Ms. Pettit may have obtained, was the essence of the dispute that the jury
was called upon to decide.

        Therefore, the Martins’ jurisdictional argument presumes a specific answer to the issue
that constituted the merits of the dispute over the claim and exception. In other words, the
validity of the attempted assignment to Ms. Pettit had to be determined before the court could
determine the extent and nature of interest that would have passed to Mr. Martin’s heirs at law
outside the estate. Only if Mr. Martin’s interest in the real property or the purchase agreement
was not subject to other interests, including Ms. Pettit’s, could the agreement in its entirety have

                                                 -5
gone to Mr. Martin’s heirs.

       The Martins’ argument that the real property was never part of the probate estate because
       it

passed to the heirs at law upon the death of Mr. Martin is dependent upon whether the
assignment was enforceable and,thus,whether Ms.Pettit had an interest in the agreement that
limited the nature of any real property interest that could have gone by law to the heirs. We
cannot agree that the lack of subject matter jurisdiction can be based on a conclusion on the
merits of the dispute. That would certainly amount to putting the proverbial cart before the
proverbial horse.

        Accordingly, we conclude that the Martins’ subject matter jurisdiction argument is without
merit. After hearing the evidence, the jury found that Mr. Martin had validly assigned his lease
purchase agreement to Ms. Pettit. The Martins have raised no argument on appeal to contradict that
finding, but have onlyasserted the jurisdictional argument. We thereforereverse the trial court order
vacating its original judgment and order reinstatement of the original judgment approving the jury
verdict.

                                                III.

        The trial court’s judgment of March 4, 2011 is reversed, and its order of February 24, 2010
is reinstated. This case is remanded to the Circuit Court of Wilson County for any further
proceedings necessary. Tax the costs on appeal to the appellees, Steven B. Martin and Joseph M.
Martin, co-administrators of the estate of Joe Boyd Martin.




                                                              ____________________________
                                                              PATRICIA J. COTTRELL,JUDGE




                                                 -6